Citation Nr: 0804996	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to June 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In the August 2005 rating decision, the RO reopened the 
veteran's low back claim and confirmed and continued the 
denial of service connection on the merits.  The Board, 
however, must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection because it relates to the Board's 
jurisdiction to adjudicate the merits of the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  As such, the Board has identified the 
issue as stated on the title page.


FINDINGS OF FACT

1.  In May 2002, the RO denied the veteran's application to 
reopen a claim of service connection for a low back 
disability.  The veteran did not appeal.  

2.  Evidence received since the May 2002 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
RO's May 2002 decision; the claim for service connection is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1977 and April 1979 rating decisions, the RO denied 
the veteran's initial claims of service connection for a low 
back disability.  In a November 1979 decision, the Board 
denied the claim.  That decision is final.  The veteran 
attempted to reopen his claim on several occasions since that 
time.  In May 2002, the RO denied the veteran's application 
to reopen a claim of service connection for a low back 
disability.  The basis of this denial was that there was no 
evidence submitted following the veteran's request to reopen 
this claim.  The veteran was notified of this decision and of 
his appellate rights by a letter dated that same month.  He 
did not appeal.  This decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the low back at the 
time of the May 2002 rating decision consisted of the 
veteran's service medical records; personnel records from the 
Air Force reserves; a letter dated February 1977 from Dr. B., 
the veteran's private physician; a letter from Dr. E.C.W., a 
VA physician, to the Internal Revenue Service, dated March 
1977; VA medical treatment records from 1977 to 1998; VA 
examinations dated February 1977, December 1999, and December 
2000; and statements of support from M.L.T. and R.D.S. dated 
October 1980.  The RO determined that service connection for 
a low back disability was not warranted because the evidence 
did not show that the veteran incurred the current low back 
disability in service.

Evidence related to the low back claim received since the May 
2002 rating decision consists of copies of service medicals 
records; copies of the previously submitted letters from Dr. 
B. and Dr. E.C.W.; and VA treatment records from 1977 and 
from April 2004 to August 2005.  

The only evidence of record submitted since the May 2002 
decision that is new is the VA treatment records from April 
2004 to August 2005.  The remaining evidence is duplicative 
of the evidence of record that existed prior to the May 2002 
decision.  

The recently submitted VA treatment records show treatment 
for chronic low back pain and degenerative disc disease of 
the lumbar spine, but the records do not provide an opinion 
as to any underlying pathology or etiology for such.  While 
the VA treatment records from April 2004 to August 2005 are 
new, they are not material within the meaning of 38 C.F.R. § 
3.156(a) because they do not relate to an unestablished fact 
necessary to substantiate the claim and they do not raise a 
reasonable possibility of substantiating the claim.  The 
record still lacks competent evidence of a nexus between the 
veteran's current low back disability and his period of 
active duty service many years ago.  

Accordingly, the Board finds that the evidence received 
subsequent to May 2002 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In the context of claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006),

In this case, the notice letter provided to the appellant on 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

A VA examination is not required in this case because the 
appellant has not submitted new and material evidence to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The claim for service connection for a low back disability is 
not reopened, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


